Name: 74/441/EEC: Commission Decision of 25 July 1974 relating to the setting-up of a Joint Committee on Social Problems in Sea Fishing
 Type: Decision
 Subject Matter: EU institutions and European civil service;  documentation;  sources and branches of the law;  fisheries;  organisation of work and working conditions
 Date Published: 1974-09-05

 Avis juridique important|31974D044174/441/EEC: Commission Decision of 25 July 1974 relating to the setting-up of a Joint Committee on Social Problems in Sea Fishing Official Journal L 243 , 05/09/1974 P. 0019 - 0021 Finnish special edition: Chapter 4 Volume 1 P. 0009 Greek special edition: Chapter 04 Volume 1 P. 0037 Swedish special edition: Chapter 4 Volume 1 P. 0009 Spanish special edition: Chapter 04 Volume 1 P. 0013 Portuguese special edition Chapter 04 Volume 1 P. 0013 COMMISSION COMMISSION DECISION of 25 July 1974 relating to the setting-up of a Joint Committee on Social Problems in Sea Fishing (74/441/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 118 thereof; Whereas the Heads of State or Government stated in their Declaration of 21 October 1972 that the first aim of economic expansion should be to enable disparities in living conditions to be reduced and that this aim should express itself in a better quality and in a higher standard of living; Whereas in this association of ideas they considered it indispensable that both employers and employees should be increasingly involved in the economic and social decisions of the Community; Whereas amongst the priority matters contained in the Community's "Social Action Programme" the Commission has recommended that dialogue and conciliation between employers and employees be promoted at Community level; Whereas the European Parliament in its Resolution of 13 June 1972 (1) has stated that the participation of employers and employees in the elaboration of a Community social policy should be achieved during the first stage of economic and monetary union; Whereas the Economic and Social Committee, in its Opinion of 24 November 1971, expressed a similar view; Whereas the situation in the Member States clearly demonstrates the need for the two sides of the fishing industry to participate actively in the improvement and harmonization of living and working conditions in sea fishing ; whereas a Joint Committee attached to the Commission is the most appropriate means of ensuring such participation by creating at Community level a forum for interlocutors who represent the socio-economic elements involved, HAS DECIDED AS FOLLOWS: Article 1 The Commission hereby creates a Joint Committee on Social Problems in Sea Fishing (hereinafter called the "Committee"). Article 2 The Committee shall assist the Commission in the formulation and implementation of the Community social policy aimed at improving and harmonizing the living and working conditions in sea fishing. Article 3 1. In order to attain the objectives laid down in Article 2, the Committee shall: (a) issue opinions and submit reports to the Commission, either at the latter's request or on its own initiative, and (b) in respect of matters falling within the competence of the employers' and employees' associations listed in Article 4; (1)OJ No C 70, 1.7.1972, p. 11. - promote dialogue and conciliation and facilitate negotiation between these associations; - arrange for studies to be carried out; - participate in discussions and seminars. 2. The Committee shall ensure that all interested parties are informed of its activities. 3. Upon requesting an opinion or report of the Committee the Commission may fix a time limit within which the opinion or report shall be given. Article 4 1. The Committee shall consist of 42 members. 2. The members of the Committee shall be appointed by the Commission on a proposal from the following associations of employers in sea fishing and associations of fishermen: Employers' Associations: - Association of National Organizations of Fishing Enterprises in the EEC (EUROPECHE); - Specialized Committee for Fishing Cooperatives in the EEC (COGECA). Employees' Associations: - The Committee of Transport Unions in the Community (ITF); - The European Transport Committee (ETC-WCL); - The CGT-CGIL European Committee for the Coordination of Fishermen's Trade Unions. 3. Seats shall be attributed as follow: (a) to representatives of the employers' associations, 21; (b) to representatives of the employees' associations, 21. Article 5 1. An alternate shall be appointed for each member of the Committee under the same conditions as laid down in Article 4. 2. Without prejudice to the provisions of Article 10 an alternate shall not attend meetings of the Committee or a working group provided for in Article 10, nor participate in its works, unless the member for whom he is the alternate is prevented from doing so. Article 6 A list of members and their alternates shall be published for information by the Commission in the Official Journal of the European Communities. Article 7 1. Committee members and their alternates shall hold office for a term of four years ; appointments shall be renewable. 2. Members and their alternates whose term of office has expired shall remain in office until they have been replaced or their term of office has been renewed. 3. A member's or alternate's term of office shall cease before the expiration of the period of four years upon his resignation or death or if the association which nominated him requests his replacement. The vacancy thereby caused shall be filled in the manner prescribed in Article 4 by a person appointed for the remainder of the term of office. 4. There shall be no payment for duties performed. Article 8 1. The Committee shall, by a two-thirds majority of members present, elect from among its members a Chairman and Vice-Chairman who shall hold office for a term of two years. The Chairman and the Vice-Chairman shall be chosen alternately, and in reverse order, from amongst the two groups of associations listed in Article 4. The Chairman or Vice-Chairman whose term of office has expired shall remain in office until he has been replaced. 2. Should the Chairman or Vice-Chairman cease to hold office before expiry of its term, he shall be replaced for the remainder of the term by a person appointed in the manner prescribed in paragraph 1 of this Article upon a proposal from the group to which his association belongs. Article 9 The Committee may create a bureau consisting of the Chairman, Vice-Chairman and Rapporteurs of the working groups provided for in the following Article 10 to plan and coordinate its work. Article 10 The Committee may: (a) set up ad hoc or permanent working groups to facilitate its work. It may authorize a member to delegate another representative of his association, who shall be named, to take his place in a working group ; such delegate shall enjoy the same rights at meetings of the working group as the member he replaces; (b) ask the Commission to appoint experts to assist it in specific tasks. It shall be its duty to do so if one of the associations listed in Article 4 requests this. (c) ask for the attendance at Committee meetings, as an expert, of any person who is specially qualified in any particular subject on the agenda. The expert shall be present only for the discussion of the particular subject for which his attendance is required. Article 11 The Committee shall be convened by the secretary at the request of the Commission, the bureau or of one-third of the Committee's members. In the latter case, the Committee shall meet within 30 days. Article 12 1. No opinion of the Committee shall be valid unless two-thirds of the members or their alternates are present. 2. The Committee shall submit its opinions or reports to the Commission. If an opinion or report is not unanimous, the Committee shall submit to the Commission the dissenting opinions delivered. Article 13 1. The Commission shall provide a secretariat for the Committee, the bureau and the working groups. 2. Representatives of the services of the Commission shall attend the meetings of the Committee, the bureau and the working groups. 3. A representative of the secretariat of each of the associations listed in Article 4 shall attend the meetings of the Committee as observer. Article 14 If the Commission has informed the Committee that an opinion requested relates to a matter of a confidential nature, members of the Committee shall be bound, without prejudice to the provisions of Article 214 of the Treaty, not to disclose any information acquired at the meetings of the Committee or the working groups. In this event, only the members of the Committee and the representatives of the services of the Commission shall be present at the meetings. Article 15 This Decision shall enter into force on 25 July 1974. Done at Brussels, 25 July 1974. For the Commission The President FranÃ §ois-Xavier ORTOLI